Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The instant application is a continuation of U.S. Patent Application No. 15/903477, now U.S. Patent No. 10757228.
The Terminal Disclaimer filed on October 28, 2021 has been processed and approved. 
Claims 1-20 are allowable over the prior art of record. For reasons of allowance, see pages 2-3 of Applicant’s remarks filed on October 28, 2021. 

Response to Arguments
Applicant’s arguments, see pages 2-3, filed October 28, 2021 with respect to the nonstatutory double patenting and 102(a)(1) rejections have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claims 1-20 and the 102(a)(1) rejection of claims 1-4, 9-14, 19 and 20 have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454